NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
HARVEST INSTITUTE FREEDMAN FEDERATION,
WILLIAM WARRIOR AND BLACK INDIANS UNITED
LEGAL DEFENSE FUND,
Plain,tiffs-Appellants,
V.
UNITED STATES,
Defendant-Appellee.
2010-5104
Appeal from the United States Court of Federa1
Claims in case no. 06-CV-907, Senior Judge Robert H.
Hodges, Jr.
ON MOTION
ORDER
Upon consideration of Harvest Institute Freedman
Federation et al.’s unopposed motions for extensions of
time to file a response to the United States’ motion to
summarily afiirm,

 -
HARvEs'r1Ns'r FREEDMAN v. us
IT ls ORDERED THA'r:
The motions are granted
2
FOR THE COURT
 2 7  /s/ J an H0rba1_\[
Date Jan Horba1y
cc: Percy Squire, Esq.
E1izabeth Ann Peterson, Esq.
C1erk
820 FILED
l.S. COURT 0F APPEALS FOR
THE FEDERAL C1RCU1T
' NAY 27 2011
`1An newly
susan